1DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 31-33, 35-36  are rejected under 35 U.S.C. 102 a(1) as being unpatentable over Wang (US 20140247972 A1).
Re Claim 31, Wang discloses a method including
generating a viability score for a human embryo by probabilistically classifying data representing a video of the human embryo with an artificial neural network (ANN) (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094]); or 
training an artificial neural network (ANN) to probabilistically classify data representing a video of a human embryo to generate a viability score for the human embryo (see Wang: e.g., -- the classifier is based on a machine learning algorithm. The classifier may be an AdaBoost (adaptive boosting) classifier, or another classifier such as a Support Vector Machine (SVM). In some embodiments, the classifier is based on cell feature and/or pattern recognition. A cell feature is a feature obtained based on one or more images of one or more cells (such as an embryo, oocyte, or pluripotent cell), such as, but not limited to, recognition of cell shape, texture, edges, and/or the like. A cell feature is not limited to features associated with only a single cell, and can refer to features associated with multiple cells and/or features associated with one or more cells and another portion of an image showing the one or more cells, such as the image background. In some embodiments, the classifier is trained via one or more supervised learning approaches, such as by using labeled images.--, in [0087], [0091]-[0093], and [0115]-[0118]; also see: -- The extracted feature information and their associated label information can be employed to perform training 2305 of a ranking and/or categorization model 2306. The ranking and/or categorization model 2306 may be a classifier, a neural network, or any other suitable model--, in [0404]-[0405], and [0444]).

Re Claim 32, Wang further disclose wherein the viability score represents a likelihood that the human embryo will result in a viable embryo or a viable foetus  (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], [0094], and [0400]-[0404]).

Re Claim 33, Wang further disclose wherein the video is of the human embryo in an incubator optionally for a preselected period of time; and/or wherein the video includes a series of images optionally including time-lapse image (see Wang: e.g., -- time-lapse imaging can be a useful tool to observe early embryo development and to correlate early development with potential embryonic viability. Some methods have used time-lapse imaging to monitor human embryo development--, in [0006]-[0010], and, -- one or more classifiers can each be applied to a plurality of test images of one or more cells to perform outcome determination. The test images can be a time-sequential series of images, such as a time-lapse series of images. The series of images can be included in a video of the one or more cells, such as a time-lapse video. The cells shown in the test images can be any cell of interest. For example, the cells can be a human embryo, and the possible outcome of the test images can be either blast (i.e. a blastocyst is formed that is suitable for implantation) or arrested (i.e. no blastocyst formation occurs because the embryo development is arrested).--, in [0090]).

Re Claim 35, Wang further discloses wherein the ANN is trained using: data representing a plurality of videos of human embryos; and data representing whether the human embryos have resulted in respective viable embryos or viable fetuses (see Wang: e.g., -- one or more classifiers can each be applied to a plurality of test images of one or more cells to perform outcome determination. The test images can be a time-sequential series of images, such as a time-lapse series of images. The series of images can be included in a video of the one or more cells, such as a time-lapse video. The cells shown in the test images can be any cell of interest. For example, the cells can be a human embryo, and the possible outcome of the test images can be either blast (i.e. a blastocyst is formed that is suitable for implantation) or arrested (i.e. no blastocyst formation occurs because the embryo development is arrested).--, in [0090]).

Re Claim 36, claim 36 is the corresponding system claim to claim 31. Therefore, claim 36 is rejected for the similar reasons as for the rejection of claim 31 respectively. Furthermore, Wang further discloses a system, including at least one processer configured to perform the method (see Wang: e.g., --referring to FIG. 9, in some embodiments, the memory 914 stores a set of executable programs (not shown) that are used to implement the computing apparatus 904 for automated embryo ranking and/or categorization. Additionally or alternatively, the processor 912 can be used to implement the computing apparatus 904 for automated embryo ranking and/or categorization. In such embodiments, the processor 912 may include various combinations of the modules shown in FIG. 9, including but not limited to various combinations of one or more of selection module 944, score determination module 948, ranking module 950, categorization module 952, the display module 942, the image module 920, the training module 934, the classification module 936, and the hypothesis selection module 926.--, in [0154], and [0415]-[0420]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 1-9, 11-15, and 29-30  are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and in view of Shafiee (US 20200226750 A1, which claims the priority of US-Provisional-Application US 62565237, September 29, 2017, the subject matters that being used in this Office Action is disclosed in US-Provisional-Application US 62565237, September 29, 2017), and further in view of Kumar (US 9934364 B1),
Re Claim 34, Wang however does not explicitly disclose wherein the ANN is a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN),
Shafiee teaches the ANN is a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) (see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]);
Wang and Shafiee are combinable as they are in the same field of endeavor: processing and analyzing human embryonic images and generating a plurality of values/scores based on the morphology and features of the embryo. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang’s method using Shafiee’s teachings by including a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) to Wang’s neural network in order to generate output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth (see  Shafiee: e.g. in [0006]-[0007]),
Wang as modified by Shafiee however do not explicitly disclose above Wang’s neural network, and Shafiee’s teachings of convolution neural network is a three-dimensional (3D) ANN,
Kumar teaches a three-dimensional (3D) ANN {applied on processing and analyzing medical images} (see Kumar: e.g., Fig. 9, and, -- Convolutional neural network architectures developed for 3D shape recognition can be adapted to operate on 3D spaces having voxels populated with flow cytometer data event or cell counts. For purposes of illustration, some of the descriptions herein use 3-dimensional shape recognition …. to higher-dimensional shape recognition. One example of a 3D CNN for shape recognition is shown in FIG. 9.--, in lines 7-35,col. 34),
Wang (as modified by Shafiee) and Kumar are combinable as they are in the same field of endeavor: processing and analyzing medical tissue images and generating results (neural network output) based on the morphology and features. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang (as modified by Shafiee)’s method using Kumar’s teachings by including a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) to Wang (as modified by Shafiee)’s neural network in order to perform a 3-dimensional shape recognition (see  Kumar: e.g. in lines 7-35,col. 34).

Re Claim 1, Wang discloses a computer-implemented method, including the steps of:
receiving video data of a human embryo, the video data representing a sequence of images of the human embryo in chronological order (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and, -- one or more classifiers can each be applied to a plurality of test images of one or more cells to perform outcome determination. The test images can be a time-sequential series of images, such as a time-lapse series of images. The series of images can be included in a video of the one or more cells, such as a time-lapse video. The cells shown in the test images can be any cell of interest. For example, the cells can be a human embryo, and the possible outcome of the test images can be either blast (i.e. a blastocyst is formed that is suitable for implantation) or arrested (i.e. no blastocyst formation occurs because the embryo development is arrested).--, in [0090], [0094]);
applying at least one artificial neural network (ANN) to the video data to determine a viability score for the human embryo, wherein the viability score represents a likelihood that the human embryo will result in a viable embryo or a viable fetus; and
outputting the viability score (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094], also see: -- the classifier is based on a machine learning algorithm. The classifier may be an AdaBoost (adaptive boosting) classifier, or another classifier such as a Support Vector Machine (SVM). In some embodiments, the classifier is based on cell feature and/or pattern recognition. A cell feature is a feature obtained based on one or more images of one or more cells (such as an embryo, oocyte, or pluripotent cell), such as, but not limited to, recognition of cell shape, texture, edges, and/or the like. A cell feature is not limited to features associated with only a single cell, and can refer to features associated with multiple cells and/or features associated with one or more cells and another portion of an image showing the one or more cells, such as the image background. In some embodiments, the classifier is trained via one or more supervised learning approaches, such as by using labeled images.--, in [0087], [0091]-[0093], and [0115]-[0118]; also see: -- The extracted feature information and their associated label information can be employed to perform training 2305 of a ranking and/or categorization model 2306. The ranking and/or categorization model 2306 may be a classifier, a neural network, or any other suitable model--, in [0404]-[0405], and [0444]),
	Wang however does not explicitly disclose wherein the ANN is a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN),
Shafiee teaches the ANN is a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) (see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]);
Wang and Shafiee are combinable as they are in the same field of endeavor: processing and analyzing human embryonic images and generating a plurality of values/scores based on the morphology and features of the embryo. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang’s method using Shafiee’s teachings by including a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) to Wang’s neural network in order to generate output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth (see  Shafiee: e.g. in [0006]-[0007]),
Wang as modified by Shafiee however do not explicitly disclose above Wang’s neural network, and Shafiee’s teachings of convolution neural network is a three-dimensional (3D) ANN,
Kumar teaches a three-dimensional (3D) ANN {applied on processing and analyzing medical images} (see Kumar: e.g., Fig. 9, and, -- Convolutional neural network architectures developed for 3D shape recognition can be adapted to operate on 3D spaces having voxels populated with flow cytometer data event or cell counts. For purposes of illustration, some of the descriptions herein use 3-dimensional shape recognition …. to higher-dimensional shape recognition. One example of a 3D CNN for shape recognition is shown in FIG. 9.--, in lines 7-35,col. 34),
Wang (as modified by Shafiee) and Kumar are combinable as they are in the same field of endeavor: processing and analyzing medical tissue images and generating results (neural network output) based on the morphology and features. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang (as modified by Shafiee)’s method using Kumar’s teachings by including a three-dimensional (3D) ANN, and/or a convolutional neural network (CNN) to Wang (as modified by Shafiee)’s neural network in order to perform a 3-dimensional shape recognition (see  Kumar: e.g. in lines 7-35,col. 34).

Re Claim 2, Wang as modified by Shafiee and Kumar further disclose wherein the 3D artificial neural network includes a 3D convolutional neural network (CNN) (see Kumar: e.g., Fig. 9, and, -- Convolutional neural network architectures developed for 3D shape recognition can be adapted to operate on 3D spaces having voxels populated with flow cytometer data event or cell counts. For purposes of illustration, some of the descriptions herein use 3-dimensional shape recognition …. to higher-dimensional shape recognition. One example of a 3D CNN for shape recognition is shown in FIG. 9.--, in lines 7-35,col. 34; also see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]).

Re Claim 3, Wang as modified by Shafiee and Kumar further disclose wherein the viability score represents a probability that transferring the human embryo will result in a viable fetus (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094]; also see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]).

Re Claim 4, Wang as modified by Shafiee and Kumar further disclose wherein the viability score represents a probability that transferring the human embryo will result in any one or more of the following: a viable fetal heart detected within a predetermined period of time after embryo transfer; a biochemical pregnancy detected based on a urine test or a blood test; a viable gestational sac or a viable yolk sac detected on ultrasound at a predetermined time after embryo transfer; and a live birth at the end of pregnancy (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094]; also see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]).

Re Claim 5, Wang as modified by Shafiee and Kumar further disclose wherein the 3D ANN is trained by using:
video data representing a plurality of sequences of images of a plurality of human embryos (see Wang: e.g., -- one or more classifiers can each be applied to a plurality of test images of one or more cells to perform outcome determination. The test images can be a time-sequential series of images, such as a time-lapse series of images. The series of images can be included in a video of the one or more cells, such as a time-lapse video. The cells shown in the test images can be any cell of interest. For example, the cells can be a human embryo, and the possible outcome of the test images can be either blast (i.e. a blastocyst is formed that is suitable for implantation) or arrested (i.e. no blastocyst formation occurs because the embryo development is arrested).--, in [0090], [0094]); and
pregnancy outcome data that indicates whether each of the plurality of human embryos has resulted in a viable embryo or a viable fetus (see Wang: e.g., -- the classifier is based on a machine learning algorithm. The classifier may be an AdaBoost (adaptive boosting) classifier, or another classifier such as a Support Vector Machine (SVM). In some embodiments, the classifier is based on cell feature and/or pattern recognition. A cell feature is a feature obtained based on one or more images of one or more cells (such as an embryo, oocyte, or pluripotent cell), such as, but not limited to, recognition of cell shape, texture, edges, and/or the like. A cell feature is not limited to features associated with only a single cell, and can refer to features associated with multiple cells and/or features associated with one or more cells and another portion of an image showing the one or more cells, such as the image background. In some embodiments, the classifier is trained via one or more supervised learning approaches, such as by using labeled images.--, in [0087], [0091]-[0093], and [0115]-[0118]; also see: -- The extracted feature information and their associated label information can be employed to perform training 2305 of a ranking and/or categorization model 2306. The ranking and/or categorization model 2306 may be a classifier, a neural network, or any other suitable model--, in [0404]-[0405], and [0444]; also see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007]; and, -- the convolutional neural network can be trained on images from one or more days of development, and trained to predict either whether implantation of the embryo will be successful, that is, result in a pregnancy or whether implantation of the embryo will result in a life birth.--, in [0025]).

Re Claim 6, Wang as modified by Shafiee and Kumar further disclose wherein the training of the 3D ANN is performed without manual selection or extraction of features, or human annotation of key development events. (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094]; also see Shafiee: e.g., -- automatic evaluation of a human embryo. An imager acquires an image of the embryo on a specific day of development. A convolutional neural network calculates from the image of the embryo at least one output value representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.--, in [0006]-[0007], and, -- the convolutional neural network can be trained on images from one or more days of development, and trained to predict either whether implantation of the embryo will be successful, that is, result in a pregnancy or whether implantation of the embryo will result in a life birth.--, in [0025]).

Re Claim 7, Wang as modified by Shafiee and Kumar further disclose wherein the 3D CNN includes a plurality of convolution layers each using a 3D convolution kernel, and a plurality of pooling layers each using a 3D pooling kernel (see Kumar: --The input neurons may receive data from the sample being presented and transmit that data to the first hidden layer through connections weights, which are modified during training. The first hidden layer may process the data and transmit its result to the next layer through a second set of weighted connections. Each subsequent layer may “pool” the results from the previous layers into more complex relationships. (82) Whereas conventional software programs require writing specific instructions to perform a function, ANNs may be programmed by training them with a known sample set and allowing them to modify themselves during training so as to provide a desired output such as a classification value. After training, when they are presented with new sample data, they can generalize what they have learned during training to be able to classify the new previously unseen data.--, in line 61, col. 17 through line 26, col.18, and, -- Kernel Linear Discriminant Analysis (KLDA) is used to pre-process sample information to enhance distinctions between different classes of samples such as the normal test subject class (normal) and the known cancer patient class (cancers). If two sample classes are not readily distinguishable by a linear classifier, KLDA first transforms the sample data by use of a kernel into a higher dimension space where it is possible to linearly distinguish between the populations and then reduce the dimensionality of that space into a reduced dimension space where the axes are the eigenvectors with the highest eigenvalues (principal components) with the highest variance between classes.--, in line 42, col. 22 through line 31, col. 23). 

Re Claim 8, Wang as modified by Shafiee and Kumar further disclose standardising the received video data so that all videos span a predetermined time period; cropping the video data to retain predetermined areas of the data; adjusting contrast of the images in the video data; and resizing the images in the video data to a predetermined image size (see Wang: e.g., -- Besides representing the embryo image in proposed method, the BoF is also used to compute a temporal image similarity measure 1250 (FIG. 12) that is subsequently used by the Viterbi algorithm to define the state transitional probability. Given the normalized BoF histograms of two consecutive embryo frames, the temporal image similarity at frame t is defined based on the Bhattacharyya distance of these two histograms.--, in [0224], [0375]-[0376], and, -- The video acquisition system consists of one inverted digital microscope, which were modified for darkfield illumination. Embryo images were acquired every 5 minutes for up to 2 days until the majority of embryos reached the four-cell stage. The first 500 frames of each embryo video were kept for analysis and each frame was cropped to a size of 151.times.151 pixels.--, in [0235], and, -- [0392] This example applied the algorithm to human embryo image sequences acquired from multiple IVF clinics and followed for at least 3 days. Images were acquired with a dark field digital microscope and cropped to 151.times.151 pixels every 5 minutes.--, in  [0392]; and, -- boundary points can be extracted using a Hessian operator, which provides a boundary strength and orientation angle for each pixel of each image 1602 (see FIG. 16). The Hessian operator may be represented as a matrix of second-order partial derivatives. The boundary strength at each pixel of each image 1602 may be obtained based on the eigenvalues of this matrix, and the orientation angle at each pixel of each image 1602 may be obtained based on the eigenvectors of this matrix. In one embodiment, the Hessian images resulting from application of the Hessian operator to each image 1602 may be thresholded. The effect of applying the Hessian operator to each image 1602 followed by thresholding can be to emphasize contrast between cell boundary points and other pixels within the images 1602, whether internal to or external to the cells 1600 (see FIG. 16). In other embodiments, other approaches for boundary point extraction can be used, including but not limited to intensity gradients (for example, Canny edge detection and/or Sobel edge detection), texture gradients, region based approaches, and/or other suitable approaches known to one of ordinary skill in the field of computer vision.--, in [0265], and, -- from images of embryos taken at different times. Alternatively or in addition, one or more images in the series of images 2302 may have a first depth of field, and one or more other images in the series of images 2302 may have a second, different depth of field. The depth of field can be adjusted to focus on embryo features at a particular depth or range of depths.--, in [0406]).

Re Claim 9, Wang as modified by Shafiee and Kumar further disclose processing the video data by adding a visual overlay to at least some images of the video data, the visual overlay indicative of contributions of respective portions of the images to the viability score; and outputting the images with the visual overlays (see Wang: e.g., -- the display device is at least configured to display one or more images of cells as acquired by the imaging device 802, and for presenting a characteristic of the cells based on the image classification--, in [0136]; -- For clarity, the cell boundary segments 1604 are not overlaid on the images 1602, and adjacent cell boundary segments 1604 are shown with different line types and thicknesses.--, in [0253]; -- a display 2400 showing a result of automated embryo ranking and embryo categorization, in accordance with an embodiment of the invention. The display 2400 may show an identification 2402 of each of one or more wells 2404, and one or more images 2406 of embryos. The display 2400 may also show a ranking score 2408 for each embryo. In one embodiment, the ranking score 2408 may be an intra-patient ranking score determined relative to other embryos of the same patient. For example, the ranking score 2408 may be normalized, such as to the range [0, 1], such that, for example, the highest ranked embryo of the patient can receive a score of 1. Alternatively or in addition, the ranking score 2408 may be determined relative to other embryos from a population, such as from a single clinic, a group of clinics, or an overall population. The display 2400 may also show a rank 2409, such as a rank within patient.--, in [0416]).

Re Claim 11, Wang as modified by Shafiee and Kumar further disclose wherein the visual overlay is generated by: determining changes of the viability score output caused by occluding portions of the images or sequence of images in the video data (see Wang: e.g., --[0212] Timing/morpho-kinetic parameters measured from time-lapse microscopy video of human embryos, such as the durations of 2-cell stage and 3-cell stage, have been confirmed to be correlated with the quality of human embryos and therefore can be used to select embryos with high developmental competence for transfer to IVF patients. Accurately and objectively measuring these timing parameters requires an automated algorithm that can identify the stage of human embryo (i.e. number of cells) during a time-lapse imaging process. This example is focused on classifying human embryos into four stages, i.e. 1-cell, 2-cell, 3-cell, and 4-or-more-cell. This problem can be challenging due to variations in morphology of the embryos, occlusion, and imaging limitations.--, in [0212], --For clarity, adjacent cell boundary segments 1604 are cross-hatched with different patterns. In this example, portions 1610 of the cell boundaries shown with solid black fill are occluded portions of the cell boundaries that are not included in the cell boundary segments 1604.--, in [0256], [0266], and [0368]; -- the display device is at least configured to display one or more images of cells as acquired by the imaging device 802, and for presenting a characteristic of the cells based on the image classification--, in [0136]; -- For clarity, the cell boundary segments 1604 are not overlaid on the images 1602, and adjacent cell boundary segments 1604 are shown with different line types and thicknesses.--, in [0253]; -- a display 2400 showing a result of automated embryo ranking and embryo categorization, in accordance with an embodiment of the invention. The display 2400 may show an identification 2402 of each of one or more wells 2404, and one or more images 2406 of embryos. The display 2400 may also show a ranking score 2408 for each embryo. In one embodiment, the ranking score 2408 may be an intra-patient ranking score determined relative to other embryos of the same patient. For example, the ranking score 2408 may be normalized, such as to the range [0, 1], such that, for example, the highest ranked embryo of the patient can receive a score of 1. Alternatively or in addition, the ranking score 2408 may be determined relative to other embryos from a population, such as from a single clinic, a group of clinics, or an overall population. The display 2400 may also show a rank 2409, such as a rank within patient.--, in [0416];also see: --the four or more additional cell features added to the feature vector 110-1 to 110-n for each image are based on one or more of an average (mean), median, maximum, minimum, standard deviation, and/or other combined representation of the 1-cell, 2-cell, 3-cell and 4-cell classification probabilities 304-1 to 304-4 respectively for that image and at least one other image of the plurality of images. In some embodiments, the averaged images are temporally adjacent to each other to facilitate reduction of noisy variations in the level-1 classification probabilities, such as those shown in the graph 204A of FIG. 2. In other words, with reference to the images 302, the averaged classification probabilities are adjacent to each other in the sequence of the images 302.--, in [0108], and [0368]).

Re Claim 12, Wang as modified by Shafiee and Kumar further disclose wherein occluding portions of the images in the video data includes applying a three-dimensional occlusion window to the video data (see Wang: e.g., --[0212] Timing/morpho-kinetic parameters measured from time-lapse microscopy video of human embryos, such as the durations of 2-cell stage and 3-cell stage, have been confirmed to be correlated with the quality of human embryos and therefore can be used to select embryos with high developmental competence for transfer to IVF patients. Accurately and objectively measuring these timing parameters requires an automated algorithm that can identify the stage of human embryo (i.e. number of cells) during a time-lapse imaging process. This example is focused on classifying human embryos into four stages, i.e. 1-cell, 2-cell, 3-cell, and 4-or-more-cell. This problem can be challenging due to variations in morphology of the embryos, occlusion, and imaging limitations.--, in [0212], --For clarity, adjacent cell boundary segments 1604 are cross-hatched with different patterns. In this example, portions 1610 of the cell boundaries shown with solid black fill are occluded portions of the cell boundaries that are not included in the cell boundary segments 1604.--, in [0256], [0266], and [0368]; -- the display device is at least configured to display one or more images of cells as acquired by the imaging device 802, and for presenting a characteristic of the cells based on the image classification--, in [0136]; -- For clarity, the cell boundary segments 1604 are not overlaid on the images 1602, and adjacent cell boundary segments 1604 are shown with different line types and thicknesses.--, in [0253]; -- a display 2400 showing a result of automated embryo ranking and embryo categorization, in accordance with an embodiment of the invention. The display 2400 may show an identification 2402 of each of one or more wells 2404, and one or more images 2406 of embryos. The display 2400 may also show a ranking score 2408 for each embryo. In one embodiment, the ranking score 2408 may be an intra-patient ranking score determined relative to other embryos of the same patient. For example, the ranking score 2408 may be normalized, such as to the range [0, 1], such that, for example, the highest ranked embryo of the patient can receive a score of 1. Alternatively or in addition, the ranking score 2408 may be determined relative to other embryos from a population, such as from a single clinic, a group of clinics, or an overall population. The display 2400 may also show a rank 2409, such as a rank within patient.--, in [0416];also see: --the four or more additional cell features added to the feature vector 110-1 to 110-n for each image are based on one or more of an average (mean), median, maximum, minimum, standard deviation, and/or other combined representation of the 1-cell, 2-cell, 3-cell and 4-cell classification probabilities 304-1 to 304-4 respectively for that image and at least one other image of the plurality of images. In some embodiments, the averaged images are temporally adjacent to each other to facilitate reduction of noisy variations in the level-1 classification probabilities, such as those shown in the graph 204A of FIG. 2. In other words, with reference to the images 302, the averaged classification probabilities are adjacent to each other in the sequence of the images 302.--, in [0108], and [0368]).
Re Claim 13, Wang as modified by Shafiee and Kumar further disclose determining a ranking of a plurality of human embryos based on their viability scores (see Wang: e.g., -- a method for automated embryo ranking includes applying one or more of a classifier and a neural network to a plurality of images of each embryo included in a first plurality of embryos to determine a score associated with a developmental potential of each embryo included in the first plurality of embryos. The method further includes ranking each embryo included in the first plurality of embryos based on the score associated with each embryo included in the first plurality of embryos.--, in [0018]-[0019], [0084]-[0085], and [0094]).

Re Claim 14, Wang as modified by Shafiee and Kumar further disclose selecting, based on the ranking, one of the plurality of human embryos for a single embryo transfer or the order in which multiple embryos should be transferred (see Shafiee: e.g., -- Embryos are usually transferred to a patient's uterus during either the cleavage or the blastocyst stage of development. Embryos are described as being at the cleavage stage two or three days after fertilization. Cleavage stage embryos are generally selected for transfer based on cell number, degree of cellular fragmentation and the overall symmetry of the blastomeres. Embryos reach the blastocyst stage five or six days after fertilization. Blastocysts have fluid filled cavities and two distinguishable cell types, the trophectoderm and the inner cell mass (ICM). Blastocysts are generally selected for transfer based on the expansion of the blastocoel cavity and the quality of the trophectoderm and ICM. Traditional methods of embryo selection rely on visual embryo morphological assessment and are highly practice dependent and subjective.--, in [0003]-[0004]).

Re Claim 15, claim 15 is the corresponding system claim to claim 1. Therefore, claim 15 is rejected for the similar reasons as for the rejection of claim 1 respectively. Furthermore, Wang as modified by Shafiee and Kumar further disclose a system, including at least one processer configured to perform the method (see Wang: e.g., --referring to FIG. 9, in some embodiments, the memory 914 stores a set of executable programs (not shown) that are used to implement the computing apparatus 904 for automated embryo ranking and/or categorization. Additionally or alternatively, the processor 912 can be used to implement the computing apparatus 904 for automated embryo ranking and/or categorization. In such embodiments, the processor 912 may include various combinations of the modules shown in FIG. 9, including but not limited to various combinations of one or more of selection module 944, score determination module 948, ranking module 950, categorization module 952, the display module 942, the image module 920, the training module 934, the classification module 936, and the hypothesis selection module 926.--, in [0154], and [0415]-[0420]).

Re Claim 29, Wang as modified by Shafiee and Kumar further disclose wherein the system includes: an image sensor for capturing video data of the human embryo; wherein the processer is configured to receive the captured video data from the image sensor (see Wang: e.g., --The imaging device 802 can be any device configurable to acquire images of one or more cells, such as the images 302, the training images for the level-1 image classifier, the training images for the level-2 image classifier, and/or the like. The imaging device 502 can also be configurable to acquire a first time-sequential series of images such as the test images 408 and to acquire a plurality of time-lapse series of images of one or more cells, such as the training images 402-1 to 402-N. The computing apparatus 804 can be configured to receive the images from the imaging device 802. In some embodiments, the imaging device 802 includes a darkfield illumination microscope and/or a brightfield illumination microscope, but is not limited to these imaging modalities. --, and,  -- the plurality of images are acquired by dark-field illumination microscopy.--. In [0136]).

Re Claim 30 Wang as modified by Shafiee and Kumar further disclose wherein the system includes a time-lapse incubator (see Wang: e.g., --The imaging device 802 can be any device configurable to acquire images of one or more cells, such as the images 302, the training images for the level-1 image classifier, the training images for the level-2 image classifier, and/or the like. The imaging device 502 can also be configurable to acquire a first time-sequential series of images such as the test images 408 and to acquire a plurality of time-lapse series of images of one or more cells, such as the training images 402-1 to 402-N. The computing apparatus 804 can be configured to receive the images from the imaging device 802. In some embodiments, the imaging device 802 includes a darkfield illumination microscope and/or a brightfield illumination microscope, but is not limited to these imaging modalities. --, and,  -- the plurality of images are acquired by dark-field illumination microscopy.--. In [0136]). 

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Shafiee and Kumar, and further in view of SHINODA (WO 2018179769 A1),
Re Claim 10, Wang as modified by Shafiee and Kumar however do not explicitly disclose a heat map,
SHINODA teaches a heat map (see Shinoda: e.g., Fig. 17, and -- The display controller unit 58 displays, on the display device 60, a web dashboard indicating the first and second time-series images G1 and G2 (images under observation) obtained from the image obtaining unit 51 and the image processing unit 52, the processed images obtained from the recognizing unit 53 (fertile-ovum-recognized images, motion vector images, heat map image indicating movement amounts, and the like), the transformation and the feature amounts obtained from the feature amount calculating unit 54, the quality result of the fertile ovum F obtained from the determining unit 56, the predictive value obtained from the predicting unit 57, a growth stage code corresponding to a growth stage of the fertile ovum F, alternatively, various images and quality information retrieved from the fertile ovum information database 59, and the like.
As a result, a user may select the fertile ovum F before implantation with a high degree of accuracy comprehensively in view of the images under observation, the fertile-ovum-recognized image, the motion vector image, the heat map image indicating movement amounts, the transformation, the feature amount, the quality result, the predictive value, and the like about the fertile ovum F. --, in [0099]-[0100], and [0175]-[185]);
Wang (as modified by Shafiee and Kumar) are combinable as they are in the same field of endeavor: processing and analyzing human embryonic images and generating a plurality of values/scores based on the morphology and features of the embryo. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang (as modified by Shafiee and Kumar)’s method using Shinoda’s teachings by including overlay a heat map with the embryonic images to Wang’s display in order to enable selecting the fertile ovum F before implantation with a high degree of accuracy comprehensively in view of the images under observation (see Shinoda: e.g. in [0175]-[0185).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667